DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.	The claimed limitation of “perform a level adjustment movement in which the LED module moves toward or away from the front bracket on which the LED module is mounted when the at least one level adjusting member while moving toward the LED module is restricted from being linearly moveable by due to contact with the front bracket”, as recited in claim 1, is unclear as to which final structure is claimed since the various claimed elements are not stationary.
It is further unclear as to whether, in the final structure, the at least one level adjusting member contacts with the front bracket.
It is noted that dependent claims 3-8 and 10 are also unclear as they recite movable parts which does not clarify as to which final structure is claimed.
while the at least one level adjusting member is being rotated in a second rotation direction, the at least one level adjusting member is being rotated by an external magnetic force”, as recited in claim 1, is unclear as to how the at least one level adjusting member can move toward the LED module and away from the LED module at the same time (i.e.”while”).

3.	The claimed limitations of “a plurality of adjusting magnets””, “magnetic force” and “an external magnetic force”, as recited in claim 16, is unclear as to the structural relationship between the three elements.
Since the claim recites that the at least one level adjusting member is being rotated an external magnetic force, it is further unclear as to which final structure is claimed.

4.	The claimed limitation of “perform a level adjustment movement in which the LED module moves with respect to toward or away from the front bracket on which the LED module is mounted when the linear movement of the member body is restricted by contacting the front bracket while the at least one level adjusting member is moving toward the LED module”, as recited in claim 16, is unclear as to which final structure is claimed since the LED module moves.


5.	The claimed limitation of “a magnetic force” and “an external magnetic force”, as recited in claim 18, is unclear as to whether the above two magnetic forces are the same force or two different forces.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Brashnyk et al. (2016/0210886).
Regarding claim 1, Brashnyk et al. teach in figure 3 and related text a display apparatus, comprising: 

	a front bracket having a second fastening member 90 on which the LED module is mountable by an attractive force (magnet force) generated between the first fastening member and the second fastening member; and 
at least one level adjusting member 220 (which includes magnets 222, see e.g. figure 7 and paragraph [0028]) disposed at the LED module, the at least one level adjusting member being configured to move the LED module in a direction opposite to a direction of the attractive force generated between the first fastening member and the second fastening member, 
wherein the at least one level adjusting member is configured to: 
linearly move toward the LED module while the at least one level adjusting member is being rotated in a first rotation direction and linearly move away from the LED module while the at least one level adjusting member is being rotated in a second rotation direction, the at least one level adjusting member is being rotated by an external magnetic force, and 
perform a level adjustment movement in which the LED module moves toward or away from the front bracket on which the LED module is mounted when the at least one level adjusting member while moving toward the LED module is restricted from being linearly moveable by due to contact with the front bracket.

Brashnyk et al. do not explicitly state that the at least one level adjusting member is being rotated by an external magnetic force.

It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use an external magnetic force to rotate the at least one level adjusting member in Brashnyk et al.’s device in order to operate the device in its intended use and in order to provide better movement of the at least one level adjusting member.

Regarding claim 2, Brashnyk et al. teach in figure 3 and related text that the LED module and the at least one level adjusting member are configured to move relative to each other where the at least one level adjustinq member linearly moves toward the LED module when the rotation direction is in a first direction and linearly moves away from the LED module when the rotation direction is in a second direction.

Regarding claim 3, Brashnyk et al. teach in figure 3 and related text that the at least one level adjusting member 220 remains restricted from being linearly moveable while in contact with the front bracket.

Regarding claim 4, Brashnyk et al. teach in figure 3 and related text that the at least one level adjusting member moves between a standby position in which the at least one level adjusting member is spaced apart from the front bracket and a level adjustment position in which the at least one level adjusting member causes the level adjustment movement of the LED module.

Regarding claim 5, Brashnyk et al. teach in figure 3 and related text that the at least one level adjusting member 220 is configured to maintain contact with the front bracket while the level adjustment movement of the LED module is performed while the at least one level adjusting member is in the level adjustment position.

Regarding claim 6, Brashnyk et al. teach in figure 3 and related text that the LED module 50 includes an LED panel 12, and a module bracket disposed on a rear surface of the LED panel and on which the at least one level adjusting member is movably disposed.

Regarding claim 7, Brashnyk et al. teach in figure 3 and related text that the at least one level adjusting member includes a member body having threads 438 (see figure 7) formed on an outer circumferential surface thereof so as to be screw- movable with respect to the module bracket, and a plurality of adjusting magnets 90 fixedly disposed inside the member body to generate an attraction force together with the external magnetic force.

Regarding claim 8, Brashnyk et al. teach in figure 3 and related text that the at least one level adjusting member includes a contact protrusion having a curved contact surface (see figure 7), the contact protrusion formed to protrude from one surface of the member body facing the front bracket, and the front bracket includes at least one contact plate facing the at least one level adjusting member which the curved contact 

Regarding claim 9, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the threads to include square threads having a square cross section to maintain a position of the LED module with respect to the front bracket in Brashnyk et al.’s device in order to provide better connection to the LED module.

Regarding claim 10, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the at least one level adjusting member to include a moving stopper protruding from a circumference of the member body to prevent a movement in the direction of the second rotational movement from the standby position by being restricted by the module bracket, such that the one level adjusting member is rotated in a first rotational movement in which the at least one level adjusting member is moved from the standby position to the level adjustment position, and a second rotational movement in which the at least one level adjusting member is moved from the level adjustment position to the standby position, the second rotational movement being in a direction opposite to a direction of the first rotational movement, in Brashnyk et al.’s device in order to efficiently operate the device in its intended use.
Note that Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does ."(emphasis in original)  Hewlett - Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990) (emphasis omitted). Therefore, the patentability of an apparatus claim depends on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int'l, Inc. v. Coolsavings. com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959); In re Gardiner, 171 F.2d 313,315-16 (CCPA 1949). 
Although "[a] patent applicant is free to recite features of an apparatus either structurally or functionally[,] .... choosing to define an element functionally, i.e., by what it does, carries with it a risk." In re Schreiber, 128 F.3d 1473, 1478 (Fed. Cir. 1997). 
Where the Examiner establishes a reasonable belief that a property or characteristic recited in the claims would have been inherent to the apparatus, the burden of proof shifts to Appellant to show that this characteristic or property is not possessed by the prior art. Id. 

Regarding claim 11, Brashnyk et al. teach in figure 3 and related text that the at least one level adjusting member is positioned between the LED panel and the front bracket unexposed to an outside.

Regarding claim 12, Brashnyk et al. teach in figure 3 and related text that the LED panel 12 includes a plurality of edges forming a circumference thereof, and the at least one level adjusting member 220 is among a plurality of the level adjusting members each corresponding to the plurality of edges for level adjustment at the plurality of edges.



Regarding claim 14, Brashnyk et al. teach in figure 3 and related text that the at least one level adjusting member 220 is disposed on the LED module so as to be spaced apart from the first fastening member and the second fastening member 90.

Regarding claim 15, Brashnyk et al. teach in figure 3 and related text that the at least one level adjusting member is configured to adjust a level difference between the LED module and another adjacent LED module.

Regarding claim 16, Brashnyk et al. teach in figure 3 and related text a display apparatus, comprising: 
an LED module 50 including an LED panel 12 and a module bracket to support a rear surface of the LED panel (see figures 1 and 3);
a front bracket on which the LED module is mountable; and
 at least one level adjusting member 220 disposed on the module bracket to adjust a level difference between the LED module and another LED module adjacent to the LED module, the at least one level adjusting member including: 
a plurality of adjusting magnets 184, 222 to rotationally move the at least one level adjusting member according to magnetic force generated, and 

wherein the at least one level adjusting member is configured to be: 
linearly move toward the LED module while the at least one level adjusting member is being rotated in a first rotation direction and linearly move away from the LED module while the at least one level adiustinq member is beinq rotated in a second rotation direction, the at least one level adjustinq member is beinq rotated by an external magnetic force, and 
perform a level adjustment movement in which the LED module moves with respect to toward or away from the front bracket on which the LED module is mounted when the linear movement of the member body is restricted by contacting the front bracket while the at least one level adjusting member is moving toward the LED module.

Brashnyk et al. do not explicitly state that the at least one level adjusting member is being rotated by an external magnetic force.
Brashnyk et al. teach using an external magnetic force (see e.g. paragraphs [0035] and [0037]).
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use an external magnetic force to rotate the at least one level adjusting member in Brashnyk et al.’s device in order to operate the 

Regarding claim 17, Brashnyk et al. teach in figure 3 and related text that the at least one level adjusting member is configured to maintain contact with the front bracket while the level adjustment movement of the LED module is performed.

Regarding claim 18, Brashnyk et al. teach in figure 3 and related text a display apparatus, comprising: 
an LED module 50; 
a front bracket on which the LED module is mountable (see figures 1 and 3); and
at least one level adjusting member 220 (see figure 7) configured to: 
linearly move toward the LED module by a magnetic force while the at least one level adjusting member is being rotated in a first rotation direction and linearly move away from the LED module while the at least one level adjusting member is being rotated in a second rotation direction, the at least one level adjusting member is being rotated by an external magnetic force, and
adjust a distance between the LED module 50 and the front bracket when the at least one level adjusting member while moving toward the LED module 50 is restricted from being linearly moveable by the front bracket.



Brashnyk et al. teach using an external magnetic force (see e.g. paragraphs [0035] and [0037]).
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use an external magnetic force to rotate the at least one level adjusting member in Brashnyk et al.’s device in order to operate the device in its intended use and in order to provide better movement of the at least one level adjusting member.

Regarding claim 19, Brashnyk et al. teach substantially the entire claimed structure, as applied to claim 18 above, including the at least one level adjusting member performs a lifting movement of the LED module with respect to the front bracket when the at least one level adjusting member is restricted from being linearly moveable by the front bracket.
Brashnyk et al. do not explicitly state that the at least one level adjusting member is being rotated by an external magnetic force.
Brashnyk et al. teach using an external magnetic force (see e.g. paragraphs [0035] and [0037]).
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use an external magnetic force to rotate the at least one level adjusting member in Brashnyk et al.’s device in order to operate the device in its intended use and in order to provide better movement of the at least one level adjusting member.


Response to Arguments


1.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection identifies elements, which correspond to the claimed limitations and which are different from the ones recited in previous office action.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





O.N.								/ORI NADAV/
11/2/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800